Exhibit 10.7

WELLINGTON RE SERVICES LIMITED
    
TERMS AND CONDITIONS OF EMPLOYMENT

[spacer.gif] [spacer.gif] (1)  Nicholas Bonnar (the "Executive"); and

[spacer.gif] [spacer.gif] (2)  WELLINGTON RE SERVICES LIMITED incorporated in
England and Wales (Registered Number 4270446) whose registered office is at 88
Leadenhall Street, London EC3A 3BA (the "Company").

[spacer.gif] [spacer.gif] 1.  INTRODUCTION

[spacer.gif] [spacer.gif] [spacer.gif] (a)  Your employer will be Wellington Re
Services Limited (the "Company").

[spacer.gif] [spacer.gif] [spacer.gif] (b)  You will serve the Group as
Underwriter, Speciality Reinsurance.

[spacer.gif] [spacer.gif] [spacer.gif] (c)  Your salary will be £165,000 per
annum, paid in accordance with clauses 5.1 and 5.2.

[spacer.gif] [spacer.gif] [spacer.gif] (d)  Your normal place of work will be 88
Leadenhall Street, London, EC3A but the Company reserves the right to require
you, provided that it does not do so unreasonably, to work elsewhere if the
interests of the Company's business so require.

[spacer.gif] [spacer.gif] [spacer.gif] (e)  The commencement date of your
employment under this agreement is to be agreed.

[spacer.gif] [spacer.gif] [spacer.gif] (f)  You will report to Chris O'Kane.

[spacer.gif] [spacer.gif] [spacer.gif] (g)  Your notice period will be set out
in clause 14.

[spacer.gif] [spacer.gif] [spacer.gif] (h)  Your retirement age will be 60.

[spacer.gif] [spacer.gif] [spacer.gif] (i)  Subject to clause 4, your normal
hours of work will be from 9.00 a.m. to 5.00 p.m.

[spacer.gif] [spacer.gif] [spacer.gif] (j)  Subject to clause 7, you shall be
entitled to 25 days' holiday.

[spacer.gif] [spacer.gif] [spacer.gif] (k)  Your probationary period will be 6
months.

[spacer.gif] [spacer.gif] 1.1  Dealing Code

If at any time you wish to deal in shares of the Company you must contact the
Compliance Officer to obtain consent.

[spacer.gif] [spacer.gif] 1.2  Underwriting Limits

You will be subject to Underwriting Authority Limits as agreed by the Chief
Executive Officer.

[spacer.gif] [spacer.gif] 1.3  Individual Registration

Your employment is conditional upon you obtaining any registration with any
relevant authority, including the Financial Services Authority, which may be
necessary and in the event that your registration is revoked or amended so that
you are not permitted to carry out your duties you will be liable to be
summarily dismissed. The Company reserves the rights to do this notwithstanding
any right of appeal you may have.

This term will apply mutatis mutandis in the event of any alteration to the
scope of your duties requiring further registration.

[spacer.gif] [spacer.gif] 2.  SCOPE OF DUTIES

To devote your full time and attention at work to your job, to follow
instructions and directions properly given to you, to promote the interests and
profitability of the Company and the Group and not to do anything which might
damage their interests.

1


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 3.  VARIATION OF WORK

You may be expected to accept variation in the content of your job should the
Company so require subject to, first, any such variation being consistent with
the type of work applicable to the job title in this statement, and secondly,
being on terms no less favorable than are applicable to the job title in this
statement.

[spacer.gif] [spacer.gif] 4.  HOURS

Your normal hours of work will be 9.00 a.m. to 5.00 p.m., together with such
additional hours as may be necessary without additional remuneration for the
proper discharge of your duties to the satisfaction of the person to whom you
report. We acknowledge that the nature of your duties are such that you may keep
irregular hours and may not always be present at the office or indeed at work
during those normal hours.

[spacer.gif] [spacer.gif] 5.  SALARY AND BONUS

[spacer.gif] [spacer.gif] 5.1  Method

Normally your salary shall be paid monthly in arrears direct for the credit of
your bank or building society account. You will receive a statement showing
monthly deductions for tax (PAYE), national insurance, pension and personal
contributions, and any other special deductions from salary.

[spacer.gif] [spacer.gif] 5.2  Date

Normally your salary will be paid on or before the last working day of the month
concerned.

[spacer.gif] [spacer.gif] 5.3  Bonus

You shall be eligible for a bonus of such amounts (if any) at such times and
subject to such conditions as the Compensation Committee of the Board may in its
absolute discretion decide.

[spacer.gif] [spacer.gif] 6.  EXPENSES

Reasonable business expenses properly incurred in the course of your duties will
be reimbursed promptly on production of a VAT invoice or other acceptable
evidence of the sum claimed. Any claim for expenses must be validated by the
person to whom you report before payment.

[spacer.gif] [spacer.gif] 7.  HOLIDAY AND HOLIDAY PAY

You will be entitled to 25 working days' holiday in each calendar year in
addition to statutory holidays. Holidays for new employees for the year in which
they join will normally be on a pro rata basis.

You will be entitled to receive one additional working day as holiday for each
10 years of continuous employment with the Company.

You must agree the dates of your holiday in advance with your Manager or
Director so that your responsibilities and work are properly covered at all
times. In all cases a minimum of one week's notice must be provided.

When on holiday or away from work for any other reason, you must leave a
telephone number at which you can be contacted in the unlikely event that this
should prove necessary.

Holidays not taken in one calendar year cannot normally be carried forward to
the next year, nor will payment in lieu be made.

On termination of employment you will be paid for any outstanding accrued
holiday and a deduction for holiday taken in excess of entitlement will be made.
This will be calculated on the basis of 1/260th of your salary for each day.

2


--------------------------------------------------------------------------------


All staff are entitled to pre-marital leave of two days.

Any compassionate leave granted (e.g. to attend a funeral of a close relative)
must be authorized by your Manager or Director.

[spacer.gif] [spacer.gif] 8.  SICKNESS ABSENCE AND SICK PAY

Salary will normally be paid in full (inclusive of any SSP or State benefit for
which you are eligible) for periods of absence from work through sickness or
injury, up to the limits specified below, provided that you:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  Inform the person to whom you report
by telephone as early as possible during the first working day of the period of
absence. This must be done by you in person unless the situation renders it
impossible and then it may be undertaken on your behalf by a member of your
family. An indication of the expected date of return should also be given.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  For a period of absence of 8 days or
more, submit to the Company a Doctor's Certificate, such Certificate to be sent
to the Company on the eighth day of absence, and renewed at appropriate
intervals.

[spacer.gif] [spacer.gif] [spacer.gif] (c)  For a period of absence of between 1
and 7 days, complete a Company Absence Certification Form on the first day of
your return to work, and hand it to the person to whom you report, who must
countersign the form.

You may be entitled to Statutory Sick Pay (SSP) which will be made up to your
normal salary for the periods set out below. Qualifying days for the purposes of
calculating any SSP entitlement are Monday to Friday of each week. However, you
should also indicate whether you were sick on Saturdays and Sundays during a
period of absence.

The Company may, at any time, require you to undergo a medical examination by a
practitioner of the Company's choice. The cost of such examination will be the
responsibility of the Company. The guidelines on the periods of sick pay are as
follows:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  Should you be absent for short
periods on a recurring basis or for a continuous period of several weeks, the
situation will be kept under review by the person to whom you report in
consultation with the Personnel Department.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  In the event of a protracted period
of ill health the Company will continue to pay you during absence from work for
a maximum period of six months and thereafter subject to the discretion of the
Company.

The Company's Permanent Health Insurance Scheme comes into operation after six
months' continuous sickness absence. The PHI benefits include a payment towards
the contributions needed to maintain your occupational pension and death
benefits during any period of disability. The scheme is discretionary and
subject to the approval of the insurers, full details of the scheme are
available from the Personnel Department.

The above payments are made entirely at the Company's discretion and nothing in
this section detracts from the Company's right to terminate your employment on
the grounds of sickness or injury.

[spacer.gif] [spacer.gif] 9.  COMPANY PENSION SCHEME AND INSURANCE BENEFITS

Subject to the Company obtaining Inland Revenue approval, you shall become a
member of the Wellington Group Pension Scheme ("the scheme"), until such time as
an alternative comparable arrangement is put in place by the Board ("the
Replacement Scheme"). Your membership of the Scheme and the Replacement Scheme
shall be subject to their Trust Deed and Rules as may be amended from time to
time.

No contracting-out certificate pursuant to the provisions of the Pensions
Schemes Act 1993 will be in force in respect of your employment.

3


--------------------------------------------------------------------------------


The Company shall provide you with medical insurance, permanent health
insurance, personal accident insurance and life assurance (subject to the
relevant insurers' terms and conditions). The Board shall have the right to
change the arrangements for the provision of such benefits as it sees fit or if
in the reasonable opinion of the Board the Company is unable to secure any such
insurance under the rules of any applicable scheme or otherwise at reasonable
rates to cease to provide any or all of the insurance.

[spacer.gif] [spacer.gif] 10.  CONFIDENTIALITY OF INFORMATION

The Company specifically regards as confidential all information which is not in
the public domain about the Company and the Group relating to customers,
clients, brokers, premiums, discounts and renewal dates and any other
information relating to the Company's and Group's activities which may
reasonably be regarded as confidential.

It is a breach of your Contract of Employment to make use of confidential
information for your own purposes or to disclose confidential information to
anyone else other than in the proper course of your employment. Such a breach
will normally lead to your summary dismissal.

The obligation not to make use of, or disclose to others, confidential
information will continue to be binding on you at law after you leave the employ
of the Company.

[spacer.gif] [spacer.gif] 11.  COMPANY RULES AND POLICIES

The Company’s Rules and Policies are attached to these Standard Terms and
Conditions. A failure on your part to observe the Company’s Rules and Policies
properly will be dealt with in accordance with the disciplinary procedure.

[spacer.gif] [spacer.gif] 12.  GRIEVANCE PROCEDURE

If you have a complaint, problem or grievance associated with your employment,
the matter should be raised with your immediate Manager or Director so that it
can be cleared up as quickly as possible.

In the event that you do not consider that it has been satisfactorily resolved
then you may raise it with the next level in the management structure. The
ultimate authority is with the Group Chairman who may deal with it personally or
nominate a Director or Underwriter, not previously involved, to deal with the
case on his behalf.

The aim of the procedure is to ensure a speedy and, wherever possible, informal
resolution to your grievance.

[spacer.gif] [spacer.gif] 13.  DISCIPLINARY PROCEDURE

[spacer.gif] [spacer.gif] 13.1  Purpose and scope

You are required to abide by the Company’s Rules and Policies (Schedule 1) and
to conduct yourself at all times in an efficient, decent and orderly manner.
Infringement of acceptable conduct (which includes conduct giving rise to a
finding of misconduct in proceedings brought before the disciplinary committee
of any relevant regulatory body) will be dealt with in accordance with the
disciplinary procedure. The aim is to ensure consistent and fair treatment for
all employees.

[spacer.gif] [spacer.gif] 13.2  Principles

[spacer.gif] [spacer.gif] [spacer.gif] (a)  At every stage in the procedure you
will be advised of the nature of the complaint against you and will be given the
opportunity to state your case before a decision is made.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  In all stages you will have the
right to be accompanied by a work colleague.

[spacer.gif] [spacer.gif] [spacer.gif] (c)  You will not be dismissed for a
first breach of discipline except in the case of gross misconduct.

4


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] (d)  Formal warnings whether verbal or
written will be placed on your personal file and will be removed one year after
the date they were issued if no further offence occurs.

[spacer.gif] [spacer.gif] [spacer.gif] (e)  You have the right of appeal against
any disciplinary penalty imposed.

[spacer.gif] [spacer.gif] [spacer.gif] (f)  The procedure may be implemented at
any stage if the alleged misconduct warrants such action.

[spacer.gif] [spacer.gif] 13.3  The Procedure

The procedures in disciplinary matter will usually be as follows:

Stage One – Verbal Warning

In the case of a minor offence or if conduct or performance is unsatisfactory, a
formal verbal warning will be issued.

Stage Two – Written Warning

If the offence is serious or if there is no improvement in standards, or if a
further offence occurs, a written warning will be issued. This will provide
details of the complaint, the improvement required and the timescale.

Stage Three – Final Written Warning

A final written warning will be issued when conduct of performance is still
unsatisfactory, or it is a more serious offence that does not warrant dismissal.
This will give details and will warn that dismissal will result if there is no
satisfactory improvement. The Company also reserves the right to suspend you
without pay for a maximum period of five days, demote you or transfer you as the
situation may warrant.

Stage Four – Dismissal

If the conduct or performance is still unsatisfactory then the final step will
be dismissal.

[spacer.gif] [spacer.gif] 13.4  Gross Misconduct

Acts of gross misconduct will normally lead to summary dismissal. If the matter
is serious consideration will be given to suspension with pay while the matter
is being investigated. If on completion of the investigation the Company is
satisfied that gross misconduct has occurred, the result will be summary
dismissal without notice or payment in lieu.

Examples of offences which are normally regarded as gross misconduct include:

[spacer.gif] [spacer.gif] [spacer.gif] •  Theft, fraud, deliberate falsification
of records/files

[spacer.gif] [spacer.gif] [spacer.gif] •  Violent behaviour

[spacer.gif] [spacer.gif] [spacer.gif] •  Deliberate damage to company property

[spacer.gif] [spacer.gif] [spacer.gif] •  Drunkenness or drug abuse

[spacer.gif] [spacer.gif] [spacer.gif] •  Gross negligence or insubordination

[spacer.gif] [spacer.gif] [spacer.gif] •  Wilful breach of safety regulations
endangering the safety of other persons

[spacer.gif] [spacer.gif] [spacer.gif] •  Any behaviour likely to damage the
reputation of the Company or its trading relationships

[spacer.gif] [spacer.gif] [spacer.gif] •  Any act of or incitement to racial or
sex discrimination (including sexual harassment).

These are only examples and this list is not exhaustive.

[spacer.gif] [spacer.gif] 13.5  Appeals

You may appeal against a disciplinary decision in writing within five working
days to the Chief Operating Officer. The Director/Underwriter or the Chairman
will hear the appeal and their decision is final.

5


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 14.  NOTICE

[spacer.gif] [spacer.gif] 14.1  You are entitled to receive, and are required to
give, six months’ notice in order to terminate your employment.

[spacer.gif] [spacer.gif] 14.2  The Company reserves the right in its absolute
discretion to terminate your employment under Clause 14.1 with immediate effect
by making a payment to you in lieu of notice.

[spacer.gif] [spacer.gif] 14.3  During any period of notice given by you
pursuant to clause 14.1 or during any period not exceeding six months from the
date of notice being given by the Company pursuant to clause 14.1 the Company
shall be under no obligation to assign to or vest in you any powers, duties or
functions or to provide any work for you and may at any time exclude you from
any premises of the Company. During any such period of exclusion the Company
shall have the right to require you not to speak to or otherwise communicate
with any director or employee of the Company or any Associated Company or any
person, firm or company, who at the date of such exclusion is a client or
customer of the Company or any Associated Company, about any matter or thing
relating to the business or affairs or finances of the Company or any Associated
Company or of any such client or customer of the Company or any Associated
Company.

[spacer.gif] [spacer.gif] 14.4  In the event of gross misconduct the Company has
the right to dismiss you summarily without notice.

[spacer.gif] [spacer.gif] 15.  RESTRICTIVE COVENANTS

[spacer.gif] [spacer.gif] 15.1  For the purpose of this clause 15:

"the Business’’ means the business of reinsurance and the UK commercial lines
business carried on by the Group or any individual Group Company or any other
business carried on by the Group or any individual Group Company at the date of
termination of your employment and with which you have been concerned to a
material extent at any time in the 12 months immediately preceding such
termination;

references to the ‘‘Group" and ‘‘Group Companies" shall only be reference to the
Group and Group Companies in respect of which you have carried out material
duties in the period of 12 months prior to the date of termination of your
employment;

"Restricted Person" shall mean any person who or which has at any time during
the period of 12 months immediately preceding the date of termination done
business with the Company or any other Group Company as customer or client or
consultant and whom or which you shall have had personal dealings with, contact
with or responsibility for during the course of his employment;

‘‘Key Employee’’ shall mean any person who at the date of termination of the
your employment is employed or engaged by the Company or any other Group Company
with whom you have had material contact during the course of your employment and
(a) is employed or engaged in the capacity of Manager, Underwriter or otherwise
in a senior capacity and/or (b) is in the possession of confidential information
belonging to the Company and/or (c) is directly managed by or reports to you.

[spacer.gif] [spacer.gif] 15.2  You covenant with the Company that you will not
in connection with the carrying on of any business in competition with the
Business during your employment and for the period of 12 months after the
termination of your employment without the prior written consent of the Board
either alone or jointly with or on behalf of any person directly or indirectly:

[spacer.gif] [spacer.gif] [spacer.gif] 15.2.1  canvass solicit or approach or
cause to be canvassed or solicited or approached for orders in respect of any
services provided and/or any products sold by the Company or any other Group
Company any Restricted Person; or

[spacer.gif] [spacer.gif] [spacer.gif] 15.2.2  solicit or entice away or
endeavour to solicit or entice away from the Company or any other Group Company
any Key Employee.

6


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 15.3  The periods during which clauses 15.2.1 and
15.2.2 are expressed to operate shall each be reduced by such period as you
shall have complied during your notice period with a direction to perform no
duties and/or not to enter all or any premises of the Company or any Group
Company pursuant to Clause 14.3.

[spacer.gif] [spacer.gif] 15.4   You agree that you will at the cost of the
Company enter into a direct agreement or undertaking with any Group Company
whereby you will accept restrictions and provisions corresponding to the
restrictions and provisions in Clauses 15.2.1 and 15.2.2 above (or such of them
as may be appropriate in the circumstances) in relation to such activities and
such area and for such a period not exceeding 12 months as such Group Company
may reasonably require for the protection of its legitimate business interests.

[spacer.gif] [spacer.gif] 15.5  The covenants contained in Clauses 15.2.1 and
15.2.2 are intended to be separate and severable and enforceable as such.

[spacer.gif] [spacer.gif] 16.  INTERPRETATION

[spacer.gif] [spacer.gif] 16.1  In this Agreement:

[spacer.gif] [spacer.gif] [spacer.gif] ‘‘Associated Company’’  means any body
corporate which from time to time is:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  a parent undertaking of the Company;
or

[spacer.gif] [spacer.gif] [spacer.gif] (b)  any subsidiary undertaking of any
such parent undertaking of the Company; or

[spacer.gif] [spacer.gif] [spacer.gif] (c)  a company over which the Company has
control within the meaning of section 840 of the Income and Corporation Taxes
Act 1988; or

[spacer.gif] [spacer.gif] [spacer.gif] (d)  any company whose equity share
capital is owned as to 20 per cent or more but not more than 50 per cent by the
Company.

[spacer.gif] [spacer.gif] [spacer.gif] ‘‘Board’’  means the board of directors
of the Company from time to time;

[spacer.gif] [spacer.gif] [spacer.gif] ‘‘Group’’  means the Company and its
Associated Companies (and ‘‘Group Company’’ means any one of them).

7


--------------------------------------------------------------------------------


SIGNED for and on behalf of the Company by a duly authorized officer

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Signature
[spacer.gif] /s/ C O'Kane [spacer.gif]   Print [spacer.gif] C O'Kane
[spacer.gif]   Date [spacer.gif] 29 November 2002 [spacer.gif]   [spacer.gif]

Signed by the Executive

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Signature
[spacer.gif] /s/ NK Bonnar [spacer.gif]   Print [spacer.gif] NK Bonnar
[spacer.gif]   Date [spacer.gif] 2nd December 2002 [spacer.gif]   [spacer.gif]

8


--------------------------------------------------------------------------------
